Citation Nr: 9921843	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for Post-Traumatic Stress 
Disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1969 to 
June 1977 and from July 1986 to October 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim seeking entitlement to 
an increased rating for PTSD from 10 percent disabling.  By a 
March 1999 rating action, the RO granted the veteran an 
increased rating to 30 percent for his PTSD.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of considerable social 
and industrial impairment, but not of severe social or 
industrial impairment.  

3.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances 
( including work or a worklike setting); inability to 
establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.132, 
Diagnostic Code 9411(old diagnostic criteria in effect prior 
to November 7, 1996); 4.130, Diagnostic Code 9411 (new 
diagnostic criteria in effect as of November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of VA Medical Center and VA hospitalization records 
were submitted from April 1993 to November 1994.  

The veteran underwent a VA psychiatric examination in January 
1995.  The examiner commented that the veteran's hygiene was 
clearly very poor and that he exhibited psychomotor 
retardation and depression.  The veteran claimed to be 
hearing voices at times, a voice calling him names.  He 
claimed that he still had thoughts of suicide.  His insight 
and judgment were fair.  He was not on medication.  It was 
noted that he was in weekly treatment.  

The examiner commented on psychological testing that the 
veteran took.  The examiner commented that his MMPI profile 
portrayed the picture of an acutely disturbed man 
experiencing, what appeared to be paranoid schizophrenic 
symptomatology.  The examiner commented that likely this was 
regressive psychopathology consistent with the veteran's 
PTSD.  The examiner commented that the veteran had poor 
social skills who tended to be schizoidal and withdrawn from 
others.  The examiner commented that he used excessive 
fantasies and escapes from the direct expression of 
unacceptable impulses.  The examiner commented that the 
veteran utilized projection to the degree where reality 
distortion had frankly delusional features.  He was 
chronically apathetic, consistent with his lifestyle.  
Diagnosis was PTSD with depression, chronic.  His GAF score 
was 52.  

Copies of VA Medical Center treatment records were submitted 
from September 1995 to November 1998.  From July 1996 
throughout the more current treatment notes, the veteran 
regularly complained of the taxing nature of his work.  In 
February 1998, it was noted that the veteran did not show any 
signs of suicidality, violence, or signs of psychosis.  In 
October 1998, it was noted that the veteran was overworking 
on his job.  

The veteran underwent a VA examination in September 1998.  
Such examination was conducted by a private physician.  The 
veteran stated that in 1990 he attempted suicide and ended up 
in the hospital emergency room.  During the examination, the 
veteran appeared quite nervous, uptight, and requested that 
his wife be in the interview with him.  The veteran appeared 
to very guarded, nervous, and restless.  It was noted that he 
was quite tongue-tied.  He was very suspicious, constantly on 
guard, and hypervigilant.  He did not show signs of 
delusional ideas or any thought disorder during the 
interview.  He was suffering from guilt feelings, and had a 
hard time falling asleep at night.  He often became fitful 
and woke up in the middle of the night.  His affect was 
somewhat limited, often taking one day at a time.  He was 
pessimistic about the future.  He had difficulty dealing with 
others so chose to avoid them and preferred to be left alone, 
leading a very reclusive and isolated lifestyle.  He denied 
any immediate suicidal or homicidal plans, but was quite 
susceptible to becoming depressed.  

The veteran did not show any signs of delusional ideas or any 
thought disorder.  The veteran's sensorium was intact.  He 
was fully conscious, constantly on guard, and hypervigilant.  
He easily became jumpy whenever he was not anticipating 
anything.  He could not tolerate any noise.  He had a hard 
time maintaining his attention span for a long period of 
time.  His recollection of past events made him very nervous, 
particularly about Vietnam.  His ability to abstract and 
generalize was fair.  He had little insight regarding his 
problem.  His judgment was fair.  

The veteran's wife was at the interview and stated that the 
veteran was very suspicious, constantly on guard, vigilant 
all the time, checked on the doors and windows, got easily 
aroused, excitable, and snappish.  She said his sleeping was 
disturbed.  

Diagnosis was PTSD, chronic.  The examiner assigned a GAF 
score of 60, and said that in the past year it was 75.  The 
examiner stated that it was his clinical opinion that the 
veteran's service-connected nervous condition had adversely 
affected his ability to maintain effective relationships with 
others and he was not able to tolerate even minimum stress or 
pressure one would ordinarily encounter in a gainful 
employment setting.  The examiner commented that there was a 
substantial degree of social impairment as well as 
occupational impairment.  

In December 1998, the veteran stated that he was currently 
working full time, so unemployability was not an issue.  


Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new general rating 
formula for mental disorders, to include PTSD, effective 
November 7, 1996 and under the old general rating formula for 
psychoneurotic disorders, to include PTSD, in effect prior to 
November 7, 1996.  His disability was determined to be 30 
percent disabling under both sets of diagnostic criteria.  
Therefore, the RO has considered all of the criteria 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

With regard to the term "definite" as used above, the VA 
General Counsel in a precedent opinion, dated in November 
1993, held that definite should be construed as "distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than large." VAOGCPREC 09-93 (November 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to receive a rating of 50 disabling under the old 
diagnostic criteria for PTSD, the evidence must show that the 
veteran has considerable industrial impairment rather than 
definite industrial impairment or that his ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired rather than definitely 
impaired.  The evidence on file shows that such an increase 
is warranted.  The examiner at the veteran's VA examination 
in September 1998 commented that the veteran's service-
connected nervous condition had adversely affected his 
ability to maintain effective relationships with others, and 
that he was not able to tolerate even minimum stress or 
pressure one would ordinarily encounter in a gainful 
employment setting.  The examiner characterized the veteran's 
degree of social and occupational impairment as 
"substantial."  

As noted above, a 30 percent rating is warranted if the 
veteran has "definite" social or industrial impairment, and 
"definite" has been defined in the General Counsel opinion 
as "distinct, unambiguous and moderately large in degree, 
more than moderate but less than large."  Using the General 
Counsel definition, it is clear that "substantial" is 
closer in meaning to "considerable" than "definite".  
Thus, the evidence shows that there is impairment which is 
greater than "distinct, unambiguous, and moderately large in 
degree."  As such, the veteran is entitled to an increased 
rating for his PTSD to 50 percent under the old diagnostic 
criteria. 

However, as will be explained below, the veteran does not 
warrant an increased evaluation to 70 percent under either 
the new or old diagnostic criteria.  

Under the old criteria, the evidence must show either severe 
impairment in the ability to establish and maintain effective 
or favorable relationships, or severe impairment in the 
ability to obtain or retain employment.  As noted above, the 
examiner at the September 1998 VA examination characterized 
the veteran's degree of social and occupational impairment as 
"substantial."  The adjective "substantial" is closer in 
meaning to "definite" than to "severe."  It does not rise 
to the same level as "severe."  Furthermore, the evidence 
shows that the veteran is working full time and is married.  

It is true that at the veteran's September 1998 VA 
examination, the examiner commented that the veteran had 
difficulty dealing with others so chose to avoid them and 
that he preferred to be left alone, leading a very reclusive 
and isolated lifestyle. Still, the fact remains that the 
veteran is working full-time and has been working full-time 
for a while.  As the veteran would have to establish and 
maintain relationships on his job, this goes against finding 
severe impairment in the ability to establish and maintain 
effective or favorable relationships.  Also, as noted above, 
"substantial" impairment does not rise to the same level as 
"severe" impairment.  Thus, the totality of the evidence is 
against a finding of a 70 percent rating under the old 
diagnostic criteria.  

Under the new diagnostic criteria, it is clear that the 
veteran meets some of the criteria.  The evidence does show 
that the veteran has difficulty in adapting to stressful 
circumstances.  Regarding neglect of personal appearance and 
hygiene, while no findings were made at the veteran's most 
recent VA examination, at the veteran's January 1995 VA 
examination, it was noted that his hygiene was clearly very 
poor.  Regarding impaired impulse control, while no findings 
have been made of periods of violence (in a February 1998 
treatment note, it was noted that the veteran did not show 
any signs of violence, or signs of psychosis), the veteran's 
wife stated at his February 1998 VA examination that the 
veteran got easily excitable and snappish.  Also, the 
examiner described the veteran as hypervigilant and described 
how the veteran became easily jumpy.  

However, the veteran does not meet the majority of the 
criteria.  The most recent evidence does not show suicidal 
ideation.  While the veteran claimed that he had thoughts of 
suicide at his VA examination in January 1995, at his VA 
examination in September 1998, he denied any immediate 
suicidal plans.  Also, in February 1998, it was noted at the 
VA Medical Center that the veteran did not show any signs of 
suicidality.  The evidence also does not show that the 
veteran has obsessional rituals which interfere with routine 
activities.  Also, while the examiner at the September 1998 
VA examination noted that the veteran was quite tongue-tied, 
no findings were made that his speech was illogical, obscure, 
or irrelevant.  On the contrary, the examiner commented that 
the veteran's sensorium was intact and he did not show any 
signs of any thought disorder.  

Regarding near-continuous panic or depression, the examiner 
did comment that the veteran was quite susceptible to 
becoming depressed and that he was constantly on guard and 
hypervigilant.  However, the evidence is not such that the 
veteran's panic or depression is "near-continuous", or that 
it affects his ability to function independently, 
appropriately, and effectively.  Regarding spatial 
disorientation, while specific findings were not made about 
this, the examiner at the September 1998 VA examination noted 
that the veteran's sensorium was intact, that he did not show 
any signs of any thought disorder, and his ability to 
abstract and generalize was fair. 

The fact that the veteran is married and has worked full-time 
at the same job for quite some time is evidence against 
finding that he is unable to establish and maintain effective 
relationships.  Also, the examiner commented that the veteran 
had "considerable" social impairment, but did not say that 
the veteran was unable to establish and maintain effective 
relationships.  Thus, on balance, the totality of the 
evidence is against a finding of a 70 percent rating under 
the new diagnostic criteria.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the nature and 
severity of the veteran's PTSD.  The Board did not base its 
decision solely on a single VA examination as one of the 
major factors for consideration in this case, but also 
considered outpatient treatment records.  Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  


ORDER

Entitlement to an increased rating to 50 percent for PTSD is 
granted.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

